DETAILED ACTION
This is in response to the Amendment filed 8/2/2022 wherein claim 4 is canceled and claims 1-3 and 5-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “thickness T” on Page 6, line 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
“the swirl vanes” (Claim 1, line 3 and Claim 2, lines 2-3) is believed to be in error for - - the plurality of swirl vanes - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryon (2014/0102572) in view of Simmons et al. (US 3,980,233).
Regarding Independent Claim 1, Ryon teaches (Figures 1-5) a swirler assembly (100 or 300) comprising:
an inner body (101 or 301) defining a swirl axis (axis A; see Figures 2-5); 
a plurality of swirl vanes (104) extending outward (see Figures 2-5) from the inner body (101 or 301), wherein the swirl vanes (104) define respective swirl slots therebetween (the passageways between adjacent vanes 104; see Figures 2-5) for imparting swirl on a fluid (air; see Paragraph 0021) passing through the swirl slots (Paragraphs 0019-0021); and
a nozzle (202) with an inner air passage (202), the inner air passage (202) surrounding the swirl vanes (104).
Ryon does not teach an outer ring connected to the swirl vanes and provides an outward boundary to the swirl slots, wherein the outer ring is seated against an inner surface of the inner air passage.
Simmons teaches (Figures 1-5) a swirler assembly (see Figure 2) that includes an outer ring (15) that is connected to (Column 3, lines 1-3) swirl vanes (16) and provides an outward boundary (see Figure 2) to the swirl slots (the passageways between adjacent vanes 16), wherein the outer ring (15) is seated (see Figure 2) against an inner surface (at 26) of an inner air passage (see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryon include the outer ring connected to the swirl vanes and provide an outward boundary to the swirl slots, wherein the outer ring is seated against an inner surface of the inner air passage, as taught by Simmons, in order to define an outer annular air passage Column 3, lines 1-3).
Regarding Claim 2, Ryon in view of Simmons teaches the invention as claimed and as discussed above. Ryon further teaches (Figures 1-5) wherein the inner body (101 or 301) follows a first cone angle (defined by diverging surface 102 or 304; see Figures 2-5) that diverges in a downstream direction (see Figures 2-5 and Paragraphs 0019-0020 and 0026) along the swirl axis (axis A), wherein the swirl vanes (104) define a frustoconical volume (at 105; see Figures 3-5) that follows a second cone angle (defined by the downstream end of the swirl vanes 104) that converges in the downstream direction (see Figures 3-5).
Regarding Claim 2, wherein the inner body follows a first cone angle that diverges in a downstream direction along the swirl axis, wherein the swirl vanes define a frustoconical volume that follows a second cone angle that converges in the downstream direction.
Regarding Claim 3, Ryon in view of Simmons teaches the invention as claimed and as discussed above. Ryon further teaches (Figures 1-5) wherein the swirl slots (the passageways between adjacent vanes 104; see Figures 2-5) and swirl vanes (104) are oriented tangential to the swirl axis (see Figure 2).
Regarding Claim 5, Ryon in view of Simmons teaches the invention as claimed and as discussed above. Although Ryon does not explicitly state that the wall thickness of the inner body is constant, Ryon appears to schematically shows the inner body (101) having a constant wall thickness (see Figure 3).
It would have been an obvious matter of design choice to have the wall thickness of the inner body be constant, since Applicant has not disclosed that the constant wall thickness solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the wall thicknesses shown in Ryon’s Figures 3-5.
It is additionally noted, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical. As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryon (2014/0102572) in view of Simmons et al. (US 3,980,233) as applied to claim 1 above, and further in view of Dai et al. (US 2018/0156464).
Regarding Claim 6, Ryon in view of Simmons teaches the invention as claimed and as discussed above. Ryon does not teach, as discussed so far, wherein the inner body defines a plurality of cooling holes therethrough inboard of the swirl slots.
Dai teaches (Figures 1-19) a swirler (2014) having an inner body (216) defining a plurality of cooling holes (240 or 242) therethrough (see Figures 5-6) inboard of swirl slots (the passageways between adjacent vanes 214; see Figures 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryon in view of Simmons to have the inner body define a plurality of cooling holes therethrough inboard of the swirl slots, as taught by Dai, in order to provide backside impingement cooling in the center region and backside convective cooling away from the center region and also to provide additional convective cooling to generate film cooling along the inner surface of the inner body (Paragraph 0075 of Dai).

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryon (2014/0102572) in view of Mansour et al. (US 6,547,163)
Regarding Independent Claim 1, Ryon teaches (Figures 1-5) a swirler assembly (100 or 300) comprising:
an inner body (101 or 301) defining a swirl axis (axis A; see Figures 2-5); 
a plurality of swirl vanes (104) extending outward (see Figures 2-5) from the inner body (101 or 301), wherein the swirl vanes (104) define respective swirl slots therebetween (the passageways between adjacent vanes 104; see Figures 2-5) for imparting swirl on a fluid (air; see Paragraph 0021) passing through the swirl slots (Paragraphs 0019-0021); and
a nozzle (202) with an inner air passage (202), the inner air passage (202) surrounding the swirl vanes (104).
Ryon does not teach an outer ring connected to the swirl vanes and provides an outward boundary to the swirl slots, wherein the outer ring is seated against an inner surface of the inner air passage.
Mansour teaches (Figures 1-7) a swirler assembly (120) that includes an outer ring (160) that is connected to (Column 7, line 55 – Column 8, line 9) swirl vanes (158) and provides an outward boundary (see Figures 3 and 5) to the swirl slots (the passageways between adjacent vanes 158), wherein the outer ring (160) is seated (via 162; see Figures 3 and 5) against an inner surface (see Figures 3 and 5) of an inner air passage (166).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryon include the outer ring connected to the swirl vanes and provide an outward boundary to the swirl slots, wherein the outer ring is seated against an inner surface of the inner air passage, as taught by Monsour, in order to provide either co-rotating or counter rotating air flows (Column 7, line 55 – Column 8, line 9).
Regarding Claim 7, Ryon in view of Monsour teaches the invention as claimed and as discussed above. Ryon in view of Monsour does not teach, as discussed so far, wherein the outer ring is brazed to the inner air passage of the nozzle.
Monsour teaches (Figures 1-7) wherein the outer ring (160) is brazed to (Column 7, line 55 – Column 8, line 9) the inner air passage (166) of a nozzle (see Figures 3 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ryon in view of Monsour include the outer ring connected to the swirl vanes and provide an outward boundary to the swirl slots, wherein the outer ring is seated against an inner surface of the inner air passage, wherein the outer ring is brazed to the inner air passage of the nozzle, as taught by Monsour, for the same reasons discussed above in claim 1 and to easily fix the subassemblies together during assembly and remove for inspection and repair or replacement (Column 4, lines 10-16).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741